Me. Justice Hernández
delivered the opinion of the court.
The Supreme Court holds that the facts alleged by the petitioner, Manuel Cividanes, in the foregoing application for a peremptory writ of mandamtis directed to the Registrar of Property of Guayama, do not constitute cause sufficient to grant his petition, inasmuch as in refusing to admit to record the abstract of the judgment presented to him the registrar had exercised his rights to classify said document, and his decision reveals that the failure to mention the amount involved in the judgment constitutes an incurable defect.
Against this decision of the registrar the applicant could have exercised the right granted him by the Act of March 1, 1902, relating to appeals from decisions of registrars of property.
It is true that section 805 of the Revised Statutes — that is to say, section 7 of the said act — provides that when any registrar shall refuse to record or enter any document or give it due legal effect, he shall make an entry of the presentment and refusal, but when he fails to do so it is evident that the party may request it, and in the event of his refusal the appeal referred to would lie from his decision.
For' the reasons stated the writ of mandamus applied for does not lie, and consequently the application is denied.

Denied.

Chief Justice Quiñones, and Justices Figueras, MacLeary and Wolf concurred.